DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, Species 3 (Embodiment III, Fig. 3B, 500c), claims 1-6, 8-15 and 21-26 in the reply filed on September 19, 2022 is acknowledged.  However, the Examiner does not believe that claims 14 and 15 belong with the chosen embodiment.  Claims 14 and 15 are directed to a packages, Figs. 4 and 5, which could be construed as different embodiments.  Claims 1-6, 8-13 and 21-26 are directed to a semiconductor structure, 500c of Fig. 3B, which was elected by the Applicant.  As such, claims 14 and 15 are withdrawn from consideration.  Examiner notes that this information was also expressed in an email sent on October 5, 2022 at 6:23 pm, EST (Eastern Standard Time).  The Examiner has not received a response in regards to the matter.  If there are any questions or concerns, please feel free to contact the Examiner.  Claims 7 and 16-20 have been cancelled by the Applicant.  Action on the merits is as follows:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the dielectric layer" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner has taken “the dielectric layer” to be “a dielectric layer”.  Appropriate correction is required.  Claims 22-26 inherit these deficiencies due to their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su et al. (Su) (US 9,735,131 B2).
	In regard to claim 11, Su (Fig. 8 and associated text) discloses a semiconductor structure (Fig. 8), comprising: a semiconductor support (item 20); a plurality of dies (item 34 on left and right), disposed side by side on the semiconductor support (item 20), wherein each of the plurality of dies (item 34 on left and right) comprises a semiconductor substrate (item 36) and an interconnection structure (items 44 plus 46) over the semiconductor substrate (item 36); a gap-fill structure (item 48), disposed on the semiconductor support (item 20) and laterally aside the plurality of dies (item 34); a die-interconnection structure (items 52 plus 56 plus 70 plus 72), disposed on the plurality of dies (item 34) and the gap-fill structure (item 48), wherein the plurality of dies (item 34)  are electrically connected to the each other through the die-interconnection structure (items 52 plus 56 plus 70 plus 72); and a connector (item 74), electrically connected to the plurality of dies (item 34) through the die-interconnection structure (items 52 plus 56 plus 70 plus 72).
	In regard to claim 12, Su (Fig. 8 and associated text) discloses wherein the die-interconnection structure (items 52 plus 56 plus 70 plus 72) comprises conductive vias landing on at least some of top conductive features of the interconnection structures (items 44 plus 46) and conductive pads (horizontal portions of item 52) on the interconnection structures (items 44 plus 46).
Claim(s) 11, 21, 24 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (Chen’708) (US 2020/0135708 A1).
	In regard to claim 11, Chen’708 (Figs. 1I-5 and associated text and items) discloses a semiconductor structure (Figs. 1I-5), comprising: a semiconductor support (items 10, 63); a plurality of dies (items 30b, 30c, 30d, 30e, 30f, 30g, 30h), disposed side by side on the semiconductor support (items 10, 63), wherein each of the plurality of dies (items 30b, 30c, 30d, 30e, 30f, 30g, 30h) comprises a semiconductor substrate (item 13) and an interconnection structure (items 15, 16 or 15 plus 16) over the semiconductor substrate (item 13); a gap-fill structure (item 31), disposed on the semiconductor support (items 10, 63) and laterally aside the plurality of dies (items 30b, 30c, 30d, 30e, 30f, 30g, 30h); a die-interconnection structure (items 22a plus RDL1-RDL4), disposed on the plurality of dies (item 34) and the gap-fill structure (item 48), wherein the plurality of dies (items 30b, 30c, 30d, 30e, 30f, 30g, 30h) are electrically connected to the each other through the die-interconnection structure (items 22a plus RDL1-RDL4); and a connector (item 33), electrically connected to the plurality of dies (items 30b, 30c, 30d, 30e, 30f, 30g, 30h) through the die-interconnection structure (items 22a plus RDL1-RDL4).
	In regard to claim 21, Chen’708 (Fig. 1I-5 and associated text and items) discloses a first die (items 30b, 30c, 30d, 30e, 30f, 30g or 30h), comprising: a first interconnection structure (items 15, 16 or 15 plus 16) over a first substrate (item 13); and a first conductive pad (item 22a), disposed on and electrically connected to the first interconnection structure (items 15, 16 or 15 plus 16); a second interconnection structure (item RDL1), disposed on the first die (items 30b, 30c, 30d, 30e, 30f, 30g or 30h) and (a) the dielectric layer (item 31), wherein the second interconnection structure (item RDL1) comprises a first conductive via (via portion of item RDL1) landing on the first conductive pad (item 22a) of the first die (item 34) and a second conductive via (second via portion of RDL1) landing on the topmost metal layer of the first interconnect structure (items 15, 16 or 15 plus 16); a second conductive pad (items RDL2, RDL3 or RDL4), disposed on and electrically connected to the second interconnection structure (item RDL1); and a conductive feature (item 33), disposed on the second conductive pad (items RDL2, RDL3 or RDL4).  Examiner notes that the Applicant has not given a special definition to the term “on”, therefore the second via can land “directly” or “indirectly” on the topmost metal layer. 
	In regard to claim 24, Chen’708 (Fig. 1I-5 and associated text and items) discloses a second substrate (items 10, 63) disposed underlying the first die (items 30b, 30c, 30d, 30e, 30f, 30g or 30h), wherein the second substrate (items 10, 63) is bonded to the first die (items 30b, 30c, 30d, 30e, 30f, 30g or 30h) through a bonding film (items 61, 62 or 61 plus 62). 
	In regard to claim 26, Chen’708 (Fig. 1I-5 and associated text and items) discloses comprising a second die (items 30b, 30c, 30d, 30e, 30f, 30g or 30h) laterally aside the first die (items 30b, 30c, 30d, 30e, 30f, 30g or 30h), wherein the first die (items 30b, 30c, 30d, 30e, 30f, 30g or 30h) and the second die (items 30b, 30c, 30d, 30e, 30f, 30g or 30h) are electrically connected to the each other through the second interconnection structure (item RDL1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (Su) (US 9,735,131 B2) in view of Chen et al. (Chen’379) (US 2020/0381379 A1).
	In regard to claim 13, Su (Fig. 8 and associated text) discloses further comprising: an additional conductive pad (items 70 or 70 plus 72), disposed on the die-interconnection structure (items 52 plus 56 plus 70 plus 72) and underlying the connector (item 74), but does not specifically disclose wherein the additional conductive pad comprises a probe mark on a surface thereof and spaced apart from the connector.
	Chen’379 (Figs. 1G, 3C, 3D and associated text) discloses a conductive pad (items 122a, 222a) with a probe mark (items 127, 227) on a surface thereof and spaced apart from the connector.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Su with the teachings of Chen’379 for the purpose of knowing the die or connection has been tested (paragraph 28).
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Chen’708) (US 2020/0135708 A1).
	In regard to claim 25, Chen’708 (Figs 1H-5 and associated text) discloses all of the limitations except where the second pitch is less than or equal to the first pitch.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to include a second pitch less than or equal to the first pitch, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  

Claim(s) 21 and 24-26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (Su) (US 9,735,131 B2) in view of Chen et al. (Chen’708) (US 2020/0135708 A1).
	In regard to claim 21, Su (Fig. 8 and associated text) discloses a first die (item 34), comprising: a first interconnection structure (items 44 plus 46) over a first substrate (item 36); and a first conductive pad (horizontal portion of item 52), disposed on and electrically connected to the first interconnection structure (items 44 plus 46); a second interconnection structure (item 56), disposed on the first die (item 34) and (a) the dielectric layer (item 48), wherein the second interconnection structure (item 56) comprises a first conductive via (via portion of item 56) landing on the first conductive pad (horizontal portion of item 52) of the first die (item 34) and a second conductive via landing on the topmost metal layer of the first interconnect structure ; a second conductive pad (item 70), disposed on and electrically connected to the second interconnection structure (item 56); and a conductive feature (item 74), disposed on the second conductive pad (item 70), but does not specifically disclose the second interconnection structure (item 56) comprises a second conductive via landing on the topmost metal layer of the first interconnect structure.
	Chen’708 (Figs 1H-2 and associated text) discloses the second interconnection structure (item 22a) comprises a second conductive via (item 22a) landing on the topmost metal layer (item 16) of the first interconnect structure (items 15, 16 or 15 plus 16).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Su with the teachings of Chen’708 for the purpose of an electrical connection, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 
USPQ 8).  
	In regard to claim 24, Su (Fig. 8 and associated text) discloses a second substrate (item 20) disposed underlying the first die (item 34), wherein the second substrate (item 20) is bonded to the first die (item 34) through a bonding film (items 22, 24 or 22 plus 24).
	In regard to claim 25, Su (Fig. 8 and associated text) as modified by Chen’708 (Figs 1H-5 and associated text) discloses all of the limitations except where the second pitch is less than or equal to the first pitch.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to include a second pitch less than or equal to the first pitch, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
	In regard to claim 26, Su (Fig. 8 and associated text) discloses comprising a second die (item 34) laterally aside the first die (item 34), wherein the first die (item 34) and the second die (item 34) are electrically connected to the each other through the second interconnection structure (item 56).

Claim(s) 1-10, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (Su) (US 9,735,131 B2) as evidence by or in view of Chen et al. (Chen’708) (US 2020/0135708 A1) in view of Chen et al. (Chen’379) (US 2020/0381379 A1).
	In regard to claim 1, Su (Fig. 8 and associated text) discloses a semiconductor structure (Fig. 8), comprising: a first die (item 34), comprising: a first interconnection structure (items 44 plus 46) over a first substrate (portions of item 34 except items 44 plus 46); and a first conductive pad (horizontal portion of item 52), disposed on and electrically connected to the first interconnection structure (item 44 plus 46),; a dielectric layer (item48), laterally wrapping around the first die (item 34); a second interconnection structure (item 56), disposed on the first die (item 34) and the dielectric layer (item 48), wherein the second interconnection structure (item 56) comprises a conductive via (via portion of item 56) landing on the first conductive pad (horizontal portion of item 52) of the first die (item 34); a second conductive pad (items 70 or 70 plus 72), disposed on and electrically connected to the second interconnection structure (item 56); and a conductive feature (items 72, 74 or 72 plus 74), disposed on the second conductive pad (items 70 or 70 plus 72).  Applicant does not claim that the dielectric layer laterally wraps around the first die completely.  However, as evidenced by Chen’708 (Figs 1H-5 and associated text), the dielectric layer (item 31) can laterally wrap around a first die (item 30b) completely if so desired for purpose protection/insulation.
	Su as evidence/modified by Chenn’708 does not specifically disclose wherein the first conductive pad has a first probe mark on a surface thereof.
	Chen’379 (Figs. 1G, 3C, 3D and associated text) discloses a conductive pad (items 122a, 222a) with a probe mark (items 127, 227) on a surface thereof.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Su as evidenced by Chen’708 with the teachings of Chen’379 for the purpose of knowing the die or connection has been tested (paragraph 28).
	Su as evidence/modified by Chen’708 and modified by Chen’379 discloses the conductive via (via portion of item 56, Su) is spaced apart from the first probe mark (items 127,  227, Chen’379).
	In regard to claim 2,  Chen’379 (Figs. 1G, 3C, 3D and associated text) discloses wherein the probe mark comprises a recess in the surface of the conductive pad.
	In regard to claim 3, Su (Fig. 8 and associated text) as evidenced by Chen’708 and modified by Chen’379 discloses wherein the first die (item 34) comprises a passivation layer (item 50) on the first conductive pad (horizontal portion of item 52), and a portion of the passivation layer (item 50) is filled in the recess and in contact with the first conductive pad (horizontal portion of item 52).
	In regard to claim 4, Su (Fig. 8 and associated text) as evidenced by Chen’708 (Figs 1H-5 and associated text) and modified by Chen’379 (Figs. 1G, 3C, 3D and associated text) discloses wherein the probe mark (items 127, 227) further comprises a protrusion adjacent to the recess  (items 127, 227).
	In regard to claim 5, Su (Fig. 8 and associated text) discloses comprising a second die (item 34) laterally aside the first die (item 34) and laterally wrapped around by the dielectric layer (item 48), wherein the first die (item 34) and the second die (item 34) are electrically connected to the each other through the second interconnection structure (item 56).
	In regard to claim 6, Su (Fig. 8 and associated text) as evidenced by Chen’708 (Figs 1H-5 and associated text) and modified by Chen’379 (Figs. 1G, 3C, 3D and associated text) discloses wherein the second die (item 34) comprises a third conductive pad (horizontal portion of item 52) having a probe mark (items, 127, 227, Chen’379) on a surface thereof.
	It would have been obvious to modify the invention to include a third conductive pad having a probe mark for the purpose of knowing the die or connection has been tested (paragraph 28), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 
USPQ 8).  
	In regard to claim 8, Su (Fig. 8 and associated text) as evidenced by Chen’708 (Figs 1H-5 and associated text) and modified by Chen’379 (Figs. 1G, 3C, 3D and associated text) discloses wherein the second conductive pad (items 70 or 70 plus 72, Su) comprises a second probe mark (items 127, 227, Chen’379) on a surface thereof, and the conductive feature (items 72, 74 or 72 plus 74, Su) is spaced apart from the second probe mark (items 127, 227, Chen’379).
	It would have been obvious to modify the invention to include a second conductive ad having a probe mark for the purpose of knowing the die or connection has been tested (paragraph 28), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 
USPQ 8).  
	In regard to claim 9, Su (Fig. 8 and associated text) discloses a second substrate (item 20) disposed underlying the first die (item 34) and the dielectric layer (item 48), wherein the second substrate (item 20) is bonded to the first die (item 34) and the dielectric layer (item 48) through a bonding film (items 22 or 22 plus 24).
	In regard to claim 10, Su (Fig. 8 and associated text) as evidenced by Chen’708 (Figs 1H-5 and associated text) and modified by Chen’379 (Figs. 1G, 3C, 3D and associated text) discloses all of the limitations except where the second pitch is less than or equal to the first pitch.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to include a second pitch less than or equal to the first pitch, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
	In regards to claim 22, Su as modified by Chenn’708 does not specifically disclose wherein the first conductive pad has a first probe mark on a surface thereof.
	Chen’379 (Figs. 1G, 3C, 3D and associated text) discloses a conductive pad (items 122a, 222a) with a probe mark (items 127, 227) on a surface thereof.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Su as evidenced by Chen’708 with the teachings of Chen’379 for the purpose of knowing the die or connection has been tested (paragraph 28).
	In regards to claim 23, Su as modified by Chenn’708 does not specifically disclose wherein the second conductive pad has a probe mark on a surface thereof.
	Chen’379 (Figs. 1G, 3C, 3D and associated text) discloses a conductive pad (items 122a, 222a) with a probe mark (items 127, 227) on a surface thereof.
	It would have been obvious to modify the invention to include a second conductive ad having a probe mark for the purpose of knowing the die or connection has been tested (paragraph 28), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 
USPQ 8).  

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Chen’708) (US 2020/0135708 A1) in view of Chen et al. (Chen’379) (US 2020/0381379 A1).
	In regards to claim 1, Chen’708 (Fig. 1I-5 and associated text and items) discloses a semiconductor structure (Figs 1I--5), comprising: a first die (items 30b, 30c, 30d, 30e, 30f, 30g or 30h), comprising: a first interconnection structure (items 15, 16 or 15 plus 16) over a first substrate (item 13); and a first conductive pad (item 22a), disposed on and electrically connected to the first interconnection structure (items 15, 16 or 15 plus 16); a dielectric layer (item 31), laterally wrapping around the first die (items 30b, 30c, 30d, 30e, 30f, 30g or 30h); a second interconnection structure (item RDL1), disposed on the first die (items 30b, 30c, 30d, 30e, 30f, 30g or 30h) and the dielectric layer (item 31), wherein the second interconnection structure (item RDL1) comprises a conductive via (via portion of item RDL1) landing on the first conductive pad (22a) of the first die (items 30b, 30c, 30d, 30e, 30f, 30g or 30h); a second conductive pad (items RDL2, RDL3 or RDL4), disposed on and electrically connected to the second interconnection structure (item RDL1); and a conductive feature (item 33), disposed on the second conductive pad (items RDL2, RDL3 or RDL4).  
	Chenn’708 does not specifically disclose wherein the first conductive pad (item 22a) has a first probe mark on a surface thereof.
	Chen’379 (Figs. 1G, 3C, 3D and associated text) discloses a conductive pad (items 122a, 222a) with a probe mark (items 127, 227) on a surface thereof.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Chen’708 with the teachings of Chen’379 for the purpose of knowing the die or connection has been tested (paragraph 28).
	Chen’708 as modified by Chen’379 discloses the conductive via (via portion of RDL1) is spaced apart from the first probe mark (items 127,  227, Chen’379).
	In regards to claims 2-10, 22 and 23, Chen’708 (Fig. 1I-5 and associated text and items) as modified by Chen’379 (Figs. 1G, 3C, 3D and associated text) discloses the Applicants claimed invention.  See similar rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        October 6, 2022